 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MITY-LITE, INC.,                                 CASE NO. 1:19-cv-01494 AWI JLT
12                      Plaintiff,                    ORDER CLOSING THE ACTION
                                                      (Doc. 15)
13           v.
14
     EDSAL SANDUSKY CORPORATION,
15
                        Defendant.
16

17           The parties have stipulated to the action being dismissed with prejudice with each side to

18   bear their own fees and costs. (Doc. 15) The Federal Rules of Civil Procedure Rule 41 makes

19   such stipulations effective immediately with further order of the Court. Wilson v. City of San

20   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to close

21   this action.

22
     IT IS SO ORDERED.
23

24       Dated:     March 17, 2020                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
